IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-39,846-03


EX PARTE LEE CORNELIUS MURRAY, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 49243-01-B IN THE 181ST JUDICIAL DISTRICT COURT

FROM POTTER COUNTY



 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of burglary of a
habitation and sentenced to seventy years' imprisonment, to be served consecutively with a prior
thirty year sentence for burglary, for which Applicant was on parole at the time he committed this
offense. 
	In the instant writ, Applicant alleges that his sentences are improperly cumulated, that he was
not competent to stand trial, that the jury in his trial was tainted, and that he received ineffective
assistance of trial and appellate counsel.  This Court remanded to the trial court for findings on
Applicant's improper cumulation ground only.  After remand, the trial court has entered findings of
fact and conclusions of law indicating that Applicant's records have been corrected to show
concurrent rather than consecutive sentences.  Applicant has therefore received the relief he sought
in his first ground for review, and that ground is dismissed as moot. 
	This Court has considered Applicant's remaining grounds for review, and determined that they
are without merit.  Applicant's second, third, and fourth grounds are therefore denied.
Filed: April 4, 2007
Do not publish